95 Ga. App. 66 (1957)
96 S.E.2d 621
CHANDLER
v.
SOUTHERN UNION CONFERENCE OF SEVENTH-DAY ADVENTISTS, INC.
36505.
Court of Appeals of Georgia.
Decided January 31, 1957.
Francis Y. Fife, for plaintiff in error.
Arnold & Harris, Robert B. Harris, Nancy Pat Phillips, contra.
TOWNSEND, J.
The only judgment excepted to in the bill of exceptions is that of the trial court sustaining a general demurrer to the answer of the defendant. This is not such a final order as to form the basis of a single exception to this court. Ryals v. Atlantic Life Ins. Co., 181 Ga. 843 (184 S. E. 698).
The bill of exceptions complains of no final judgment and none appears from the record to have been rendered. This court is accordingly without jurisdiction and the bill of exceptions is
Dismissed. Gardner, P. J., and Carlisle, J., concur.